COURT OF APPEALS CAUSE NO. 03-14-00621-CV
                                                                                           February 11, 2015


 Frank M. Seliper                                                    IN THE COURT OF APPEALS
PLAINTIFF


vs.



Ethiopian Evangelical Church
DEFENDANT                                                            THIRD DISTRICT OF TEXAS



         MOTION FOR CONTINUANCE: THAT THE COURT GRANT A 30 DAY
        CONTINANCE—FOR THE APPELLANT'S BRIEF—CURRENTLY DUE ON
                           FEBRUARY 4th, 2015

The Plaintiff in the case listed above requests a 30-day extension of the due date for the
Appellant's Brief for the following reason:

The Plaintiff is consulting with a person with legal expertise in the current appeal. That
person has had a family issue - andwill not be available for about 3 weeks. The 30-day
extension will be sufficient time to allow for resolution of the family issue and the
completion of the Appellant's Brief to be filed.

Thank you for your assistance in this matter.

                                                                                           o-se




                                                             NTED NAMEW DEFENDANT
                                                          PRINTED




                                            Certificate of Service

I certify that a complete copy of this document was delivered tothe Defendant's attorney... by certified
mail.


        /'RECEIVED ^
                                                                        z/7&/^fi/<r-
           FEB 112015
                                                                             &
         THIRD COURT CF APPEALS/
        V -IFFFREY D. KYIE ./
                                          Certificate of Conference

As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that 1have conferred with
theappropriate party on the merits of this motion with the following results:

 On the 30™ Day ofJanuary 2015, the Plaintiff conferred by phone with opposing counsel- concerning the
 above Motion, he stated that he was opposed. He did not give any reason «as to why he opposed the motion.
1r

(VI




                 »
               83
               -n & .
               m # •




      I   (a